DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1,2,7,9 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zerhousen (US 2018/0161225). Zerhousen discloses a Patient support apparatus comprising: 
an upper plate (30); 
a lower plate (26) located below the upper plate; 
a supporter (22) extending downward from the upper plate, the supporter contacting the lower plate to support the upper plate (see figure 1); 
a plurality of load cells (522,524,526,528) located between the upper plate and the lower plate to detect a force applied to the upper plate; 
a fixing portion (550,552,548,538) extending upward from the lower plate and coupled to each load cell; 
a protrusion portion (576) extending downward from the upper plate and coupled to each load cell opposite the fixing portion with respect to each load cell to apply a force to each load cell; 
a frame (20) connected to the lower plate and provided with a caster (see figure 1); 
a driving wheel (214) connected to the frame; 
a driving motor (330) configured to rotate the driving wheel; and 
a controller (384,385,400) configured to: 
receive an electrical signal of each load cell (see Para. 0548) ; and 
control the driving motor (see Para. 0550).
Regarding claim 2, wherein the plurality of load cells (522,524,526,528) includes: a first load cell configured to detect a force acting in a front-and-rear direction of the upper plate; and a second load cell configured to detect a force acting in a left-and-right direction of the upper plate (see figure 20 as the load cells are placed in four corners of the transport/bed).
Regarding claim 7, wherein the fixing portion (550,552,548,538)  is spaced apart from the upper plate in a vertical direction, and wherein the protrusion portion (576) is spaced apart from the lower plate in the vertical direction (see figure 20).
Regarding claim 9,   Zerhousen further discloses61Attorney Docket No. 3449-4063PUS1 a fixing bracket (3580, figure 54) fixed to the frame (through arms 3564); a moving bracket (3604) connected to the fixing bracket and the driving wheel; and a rotary motor (see figure 54) configured to rotate the moving bracket with respect to the fixing bracket.
Regarding claim 12, wherein the upper plate is movable (see figures 20 and 21 as the upper plate is attached to the frame shown in figure 21 and pivots about pivot pin 622) with respect to the lower plate within a deformation range of each load cell.
Regarding claim 13, wherein the frame includes: a base frame (20) provided with the caster and the driving wheel (see figure 1 and 12); a pair of support beams (34) coupled to opposite sides of the lower plate, the pair of support beams extending in a front-and-rear direction of the upper plate; and a connecting frame (legs of the supporter 22) configured to connect the pair of support beams to the base frame (see figure 1 and 2).
Regarding claim 14, wherein the caster is provided as a plurality of casters (see figure 12), and wherein the base frame includes: a pair of base beams (140,142) extending in the front-and-rear direction of the upper frame, the pair of base beams connected to the plurality of casters, and the pair of base beams being spaced apart in parallel in a left-and-right direction of the upper frame; and a connecting beam (see figure 12) extending in the left-and-right direction of the upper frame to connect the pair of base beams, the connecting beam being connected to the driving wheel.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zerhousen in view of Deluca (US 2016/0089283). Zerhousen does not mention 2 driving wheels and motors; however, Deluca discloses a hospital bed with two driving motors (54, see Para. 0093) with two drive wheels (154). It would have been obvious for one of ordinary skill in the art to modify Zerhousen by adding a second drive wheel and motor, in order to have better grip and be able to carry a heavier load.
Allowable Subject Matter
Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance: there was no prior art found on “a rail extending in a longitudinal direction of the support beam; a slider configured to slide along the rail; a handle connected to the slider to slide together with the slider” in combination of what has been claimed in the rest of the body of claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 3-6,10,11 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARLON A ARCE/Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611